Citation Nr: 1624543	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-33 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for shell fragment wounds of the left knee with retained foreign bodies, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for shell fragment wounds of the left arm, currently evaluated as noncompensably disabling.

3.  Entitlement to an increased rating for shell fragment wounds of the chest with retained foreign bodies, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1966 to September 1969, to include service in Vietnam.  He received the Purple Heart Medal and the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In his June 2010 VA Form 9, the Veteran requested a hearing before the Board.  Such hearing was scheduled for March 2016; however, the Veteran did not report for his scheduled hearing.


FINDINGS OF FACT

1.  The disability characterized by shrapnel fragment wounds of the left leg and knee with retained foreign bodies is manifested by nonadherent, tender, superficial scars measuring less than 144 square inches, with retained metallic fragments; there is no underlying soft tissue loss, induration, muscle injury, or loss of muscle function.

2.  The disability characterized by shrapnel fragment wounds of the left arm are is manifested by minimally adherent, nonpainful, superficial scars measuring less than 144 square inches; there is no underlying soft tissue loss, induration, muscle injury, or loss of muscle function.

3.  The disability characterized by shrapnel fragment wounds of the chest with retained foreign bodies is manifested by minimally adherent, nonpainful scars measuring less than 144 square inches, with retained metallic fragments; there is no underlying soft tissue loss, induration, muscle injury, or loss of muscle function.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for shrapnel fragment wound scars of the left leg with retained metallic fragments have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.10 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (as in effect prior to October 23, 2008).

2.  The criteria for a compensable evaluation for shrapnel fragment wounds of the left arm have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.10 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (as in effect prior to October 23, 2008).

3.  The criteria for a compensable evaluation for shrapnel fragment wounds of the left chest with retained metallic fragments have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.10 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

An August 2007 letter discussed the evidence necessary to support the Veteran's claims for increase.  He was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private records have been obtained and associated with the record.  Records were also obtained from the Social Security Administration (SSA).  VA examinations were provided to the Veteran.  The Board finds that the examinations were adequate in that they were performed by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where the criteria for a compensable rating are not met, a noncompensable rating will be assigned.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, the Board has concluded that the disabilities at issue have not changed such that varying evaluations would be warranted for distinct periods of time and thus uniform evaluations are warranted for the period considered.

Available service treatment records reflect that in February 1968, the Veteran sustained multiple fragment wounds to his left leg, knee, and forearm, as well as a superficial wound to the anterior aspect of his left chest.  Records pertaining to the initial treatment of his wounds are not of record.  The Veteran was treated in-theater, and ultimately transferred to the Naval Hospital at Great Lakes, Illinois.  The narrative summary from that facility notes the Veteran's report of debridement of his wounds at Phu Bai.  The provider noted that no arthrotomy was apparently necessary.  The Veteran noted that three weeks following his injury, he was air evacuated to a hospital where he underwent aspiration of fluid from his left knee.  He was then transferred to Great Lakes for further care and convalescence.  The provider at Great Lakes noted a history of bilateral chondromalacia.  On physical examination, there were healed wounds of the left thigh, left knee, left anterior chest, and left forearm.  Range of motion of the knee was within normal limits, with crepitation.  There was slight atrophy of the left quadriceps muscle.  Neurological examination was grossly normal.  X-rays revealed some metallic fragments in the anterior chest and a metallic foreign body in the soft tissues about the left knee.  No fractures or other abnormalities were present about the knee.  

On separation examination in August 1969, scars were noted but not specifically described.  The Veteran's upper and lower extremities and other musculoskeletal were clinically normal.  The lungs and chest were also normal.  

On VA examination in February 1970, the Veteran was able to disrobe and walk about the examination room normally, with no obvious limp.  There were several scars on the lateral aspect of the proximal middle third of the left arm, ranging in size up to 3/8 inch in diameter.  There were several scars on the dorsal surface, proximal third of the left forearm, the largest being 1/2 by 3/8 of an inch.  There was a scar on the lateral aspect, lower portion of the left knee, 3/8 by 5/8 inch, and two scars on the lateral aspect of the midportion of the left leg, each about 1/2 by 3/8 inch.  There was a scar on the left anterior chest wall just below and behind the nipple line, measuring 11/4 by 1/4 inch.  All of the scars were healed, nonadherent, nonfibrotic, and nonsymptomatic.  There was no loss of tissue or muscle substance.  There was no impairment of underlying structures.  There were no foreign bodies palpable; however, the examiner noted that X-rays taken in service revealed some present in the chest and left knee.  The neck, back, shoulders, and upper extremities were unrestricted and symptom free.  Both knees extended and flexed fully, with no swelling, crepitus erythema, deformity, or tenderness.  

On VA examination in July 1974, the examiner noted various scars.  The diagnoses were shrapnel fragment wound of the left knee and leg with retained metallic foreign bodies by previous X-ray examination; shrapnel fragment wound of the left chest, healed without significant residual abnormality except for retained metallic foreign body; and history of scar of the left arm, healed without significant abnormality.  The examiner indicated that there was no functional impairment of the lower extremities on examination.  

X-rays in October 2002 revealed several irregular, metallic densities distributed in the soft tissues along the lateral aspect of the proximal left leg and knee, consistent with shrapnel.  There was no evidence of joint effusion, and no bone or joint abnormality.  

On VA examination in May 2010, the Veteran complained of left knee pain.  He stated that he had embedded shrapnel fragments in the area of the left knee, and that his knee had been painful since the in-service injury.  Physical examination revealed flexion to 110 and extension to zero.  There was some tenderness to palpation, but no edema, effusion, instability, redness, heat, abnormal movement, guarding, deformity, malalignment, or drainage.  The Veteran's gait was normal.  X-rays revealed small radiopaque densities overlying the proximal tibia, with no other abnormality.  

On VA scars examination in May 2010, the examiner noted a 3.25 cm linear scar on the left side of the chest.  The Veteran did not associate any symptoms with this scar.  It was nontender and minimally adherent.  There was no skin breakdown.  The scar was superficial and not deep.  It did not limit motion and did not affect function.  There was no evidence of inflammation, edema, or keloid formation.  There were two rounded scars on the upper left forearm, with a radius of .5 cm.  The Veteran denied symptoms.  The scars were minimally pigmented, nontender, and minimally adherent.  There were superficial.  They did not limit motion or affect function.  There was no evidence of inflammation, edema, or keloid formation.  The examiner noted that the Veteran's scars were not deep and did not indicate underlying muscle injury, and that no muscle damage could be described.  He indicated that the Veteran did not report any muscle pain or functional loss due to shrapnel fragments.  

On VA scars examination in April 2014, the examiner noted four scars on the Veteran's left arm, two on the upper arm and two below the elbow.  Of these scars, there was one linear scar measuring 1.5 cm, and three non-linear scars measuring 5 x .5 cm, .5 x .5 cm, and 1 x .5 cm.  There were three oval scars on the left lower extremity, on the lateral aspect of the knee, the lateral aspect of the upper calf, and the lateral aspect of the  mid-calf.  There were two scars measuring .75 x.75 cm and one measuring 1 x 1 cm.  The examiner noted that the scars at the lateral aspect of the lower leg and calf were painful.  Finally, there was a 5 cm linear scar on the left chest.  The examiner indicated that none of the scars were unstable, or due to burns.  

On VA knee and lower leg examination in April 2014, the examiner noted a shrapnel wound to the left leg.  Physical examination revealed 120 degrees of flexion and zero degrees of extension.  There was no objective evidence of painful motion.  Muscle strength testing was 5/5 on flexion and extension.  The left knee joint was stable, and there was no evidence of patellar subluxation or dislocation.  

On VA muscles examination in April 2014, the examiner noted numerous shrapnel injuries to the left leg, arm, and chest.  He noted that the Veteran was right hand dominant.  With respect to the left upper extremity, he identified muscle groups III (intrinsic muscle of the shoulder girdle) and V (flexor muscles of the elbow) as affected, but indicated that no forearm groups were affected.  Muscle strength testing was 5/5.  The examiner indicated that there was no functional impairment of the shoulder due to the injury.  With respect to the left leg, the examiner noted that muscle group XII (anterior muscles of the leg - tibialis anterior, extensor digitorum longus, extensor hallucis longus, peroneus tertius) was affected.  Muscle strength testing was 5/5.  With respect to the torso, the examiner noted that muscle group XXI (muscles of respiration - thoracic) was affected.  The examiner noted that there was no impairment of respiration due to the chest muscle injury.  Overall, the examiner indicated that scars were minimal and indicated entrance scars that were small, linear, and indicating short track of the missile.  He specified that there were no known fascial defects or evidence of fascial defects associated with any muscle injury.  He further indicated that the injuries did not affect muscle substance or function, and that there were no cardinal signs or symptoms of muscle disability.  

On VA muscles examination in September 2015, the examiner indicated that the Veteran had not had an injury to the muscle group of the shoulder girdle.  She indicated that muscle group VII (muscles of the forearm: flexors of the wrist, fingers, and thumb) had been affected on the left.  Muscle strength testing was 5/5 for wrist flexion.  There was no evidence of muscle atrophy.  The examiner specified that the scar on the left biceps (upper arm) described by the previous examiner was not a shrapnel injury scar, per the Veteran's verbal history.  With respect to the left leg, she identified muscle group XI (muscles of the foot, ankle and calf:  gastrocnemius, soleus, tibialis posterior, peroneus longus, peroneus brevis, flexor halluces longus, and flexor digitorum longus) and muscle group XII (anterior muscles of the leg - tibialis anterior, extensor digitorum longus, extensor hallucis longus, peroneus tertius) were affected.  She noted that there had been no injury to the muscle group of the pelvic girdle or thigh.  Muscle strength testing was 4/5 for ankle plantar flexion and dorsiflexion.  There was no muscle atrophy.  The examiner noted that the Veteran used a knee brace for his left knee.  She noted that the Veteran's underlying nerve injury of the left leg was the source of his significant symptoms and functional limitations.  With respect to the torso, she identified muscle group XXI (muscles of respiration:  thoracic muscle group) on the left.  The examiner indicated that scars were minimal and represented entrance scars that were small or linear, indicating short track of the missile through muscle tissue.  There was no evidence of muscle injury affecting muscle substance or function, and no cardinal signs or symptoms of muscle disability.  

On VA scars examination in September 2015, the same examiner described the history of the Veteran's shrapnel fragment wounds  She noted that all scars had remained stable since the previous examination, and that the Veteran stated that there had been no significant change since then, to include any new functional limitations.  The Veteran denied any self-extrusion of retained fragments.  He reported that he could not sit for long periods; however, this was attributed to service-connected nerve injury pain in his knee.  With respect to the left arm, the examiner indicted that a 5 cm scar on the left upper arm over the biceps was from a stab wound prior to service.  On the left forearm, she identified various scars, all of which were nontender and stable.  On the left leg, there were various scars.  A scar on the left lateral mid-calf was noted to be very tender, with no palpable underlying muscle defect.  The remaining scars on the left leg were nontender and stable.  On the anterior trunk, there was a 3 cm linear scar that was nontender with palpable subcutaneous retained foreign bodies.  The examiner concluded that the scars themselves did not cause functional limitations, but that the Veteran had a left lower extremity nerve injury that caused symptoms.  

On VA knee and lower leg examination, in September 2015, the examiner noted that the Veteran was service-connected for peroneal neuropathy of the left leg.  Range of motion testing revealed flexion to 100 degrees and extension to zero degrees.  The knee joint was stable.  

The Veteran's shrapnel fragment wounds are rated under the criteria for evaluation of scars.   The criteria for rating scars under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, were revised effective October 23, 2008.  The new regulations were specifically limited to claims filed on or after October 23, 2008, unless the Veteran requests review under the revised criteria.  Here, the Veteran's request for increased was received prior to October 23, 2008 and he has not requested review under the revised criteria; thus, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008 must be applied.

38 C.F.R. § 4.118 provides the following with respect to the evaluation of scars:

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck, based on characteristics of disfigurement. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 as percent disabling.  Higher evaluations are applicable for scars that cover greater areas.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.   Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated as 10 percent disabling.  Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  Note (2): A superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).

Regarding muscle injury, 38 C.F.R. § 4.56 provides that slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of facial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue would be present.  Moderate muscle disability is found where there has been a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  There must be indications of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Moderately severe muscle disability is found where there has been through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with the sound side must demonstrate positive evidence of impairment.  With severe muscle disability, there is evidence of wide damage to muscle groups in the missile track.  There must be indications on palpation of loss of deep fascia or muscle substance, or soft, flabby muscles in the wound area.  There must be severe impairment of function, that is, strength, endurance and coordination, of the involved muscle group.  In addition, X- ray evidence of minute multiple scattered foreign bodies, or visible evidence of atrophy, may indicate a severe muscle disability.  38 C.F.R. § 4.56 (2015). 

Having considered the evidence pertaining to these claims, the Board concludes that higher evaluations are not warranted.  With respect to the shrapnel fragment wounds of the left leg, the current 10 percent evaluation contemplates a scar that is painful on examination.  As noted by recent VA examinations, one scar on the Veteran's left leg is painful to palpation.  As such, a 10 percent evaluation is for application.  A higher evaluation requires evidence demonstrating deep scars causing limited motion, or other functional of the affected part.  Such is not shown.  Rather, while there is evidence showing pain in the Veteran's left knee and leg, such has been attributed to his service-connected nerve injury rather than the scars at issue here.  The Board additionally notes that while there is evidence showing retained metallic fragments in the soft tissue of the left leg, there has been no indication of underlying muscle injury or of muscle damage.  The April 2014 VA examiner specified that there were no fascial defects, no effect on muscle substance or function, and no cardinal signs of muscle disability.  Therefore, the Board concludes that the current 10 percent evaluation for the left lower extremity scars is appropriate.  The Board acknowledges the veteran's report of pain and tenderness associated with his left knee.  However, the medical evidence pertaining to this disability is more probative of the degree of impairment than the Veteran's subjective statements, and that evidence demonstrates that there is no functional impairment that can be attributed to the shrapnel fragment wound scars. 

With respect to shrapnel fragment wounds of the left arm and left chest, the Board concludes that a compensable evaluation is not warranted.  Here, there is no indication of scars that are painful, tender, poorly nourished, subject to repeated ulceration, or productive of functional impairment.  The Veteran has repeatedly denied symptoms with respect to these scars.  No functional impairment has been attributed to the scars on the Veteran's left arm or chest.  VA examiners have indicated that these scars are superficial, nontender, and not productive of limitation of motion or function.  The April 2014 VA examiner stated that there were no fascial defects, no effect on muscle substance or function, and no cardinal signs of muscle disability.  As such, the currently assigned noncompensable ratings for these disabilities are appropriate. 

The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7.  Therefore, higher evaluations for the shrapnel fragment wound scars of the left leg, left arm, and left chest are denied.

      Extra-Schedular Consideration
      
The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scar disabilities with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, the experiences tenderness to palpation of one scar on the lower leg, and no symptomsm or functional impairment of the left leg, left arm, or left chest due to his shrapnel fragment wound scars.  His symptoms are specifically contemplated by the rating criteria.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  In this case, the Veteran is also in receipt of service connection for posttraumatic stress disorder, evaluated as 50 percent disabling; a shell fragment wound of the head, evaluated as 30 percent disabling; peroneal neuropathy of the left leg, evaluated as 20 percent disabling; a low back disability, evaluated as 20 percent disabling; anterior crural nerve injury of each lower extremity, evaluated as 20 percent disabling for each extremity; migraine headaches, evaluated as 10 percent disabling; sciatic nerve injury, evaluated as 10 percent disabling; residuals of fractured mandible, evaluated as noncompensably disabling; non-Hodgkin's lymphoma, and evaluated as noncompensably disabling.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected shrapnel fragment wounds result in further impairment when viewed in combination with these other service-connected disabilities.  As such, consideration of an extra-schedular rating pursuant to Johnson is not necessary.    

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that his shrapnel fragment wounds cause additional loss of function that requires additional compensation under 38 C.F.R. § 3.350.  


ORDER

Entitlement to an evaluation in excess of 10 percent for shell fragment wounds of the left knee with retained foreign bodies is denied.

Entitlement to a compensable evaluation for shell fragment wounds of the left arm is denied.

Entitlement to compensable evaluation for shell fragment wounds of the chest with retained foreign bodies is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


